IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 3, 2009
                                     No. 08-60318
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

CYPRIAN RANNIE DOUGLAS, also known as Cyprian Douglas

                                                   Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A22 219 064


Before DAVIS, BARKSDALE, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Cyprian Rannie Douglas, a native and citizen of Dominica, petitions for
review of the Board of Immigration Appeals’ (BIA’s) dismissal of his appeal from
the immigration judge’s final order of deportation and determination of Douglas’
ineligibility for cancellation of removal, pursuant to 8 U.S.C. § 1229b(a)




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-60318

(providing for cancellation of removal for certain permanent residents), because
he had committed an aggravated felony.
      Douglas, who admitted to having two state convictions for possession of
controlled substances since his admission to the United States, contends, inter
alia, that his second state misdemeanor conviction should not be treated as an
aggravated felony under federal law. Douglas has failed to adequately brief his
other contentions. See, e.g., Perillo v. Johnson, 79 F.3d 441, 443 n.1 (5th Cir.
1996) (holding attempts to incorporate by reference previous briefs are
insufficient to preserve error); Justiss Oil Co. v. Kerr-McGee Ref. Corp., 75 F.3d
1057, 1067 (5th Cir. 1996) (holding a failure to “advance arguments in the body
of [a] brief in support of an issue . . . raised on appeal” constitutes abandonment
of that issue).
      Our recent case law confirms the BIA correctly determined Douglas had
committed an      aggravated felony for immigration-law          purposes.     See
Carachuri-Rosendo v. Holder, 570 F.3d 263, 266–68 (5th Cir. 2009), petition for
cert. filed (U.S. July 15, 2009) (No. 09-60). “[A] second state possession offense
that could have been punished as a felony under federal law qualifie[s] as an
aggravated felony under 8 U.S.C. § 1101(a)(43)(B).” Id. at 266–67. Because
Douglas’ second offense could have been prosecuted as a felony under federal
law, see 21 U.S.C. § 844(a) (setting out certain drug offenses and punishments),
he was properly determined to be ineligible for cancellation of removal.
      DENIED.




                                        2